 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 458 Pacific Micronesia Corporation d/b/a Dai-Ichi Hotel Saipan Beach and Commonwealth Labor Fed-eration & Hotel Employees & Restaurant Em-ployees, Local 5, AFLŒCIO, Joint Petitioners. Case 37ŒRCŒ3739 August 27, 1998 ORDER DENYING REVIEW BY CHAIRMAN GOULD AND MEMBERS FOX AND BRAME The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel, which has considered the Employer™s request for review of the Regional Director™s Supplemental Decision on Challenged Ballots and Objections to Conduct of Second Election, and Certification of Representative (pertinent portions of which are attached as an Appendix).1  The request for review is denied as it raises no substantial issues warranting review.2  APPENDIX REGIONAL DIRECTOR™S SUPPLEMENTAL DECISION ON CHALLENGED BALLOTS AND OBJECTIONS TO CONDUCT OF SECOND ELECTION. AND CERTIFICA-TION OF REPRESENTATIVE Pursuant to a Decision and Direction of Second Election is-sued by the Board on September 24, 1997, an election by secret ballot was conducted on February 5, 1998, among the employ-ees in the following appropriate collective-bargaining unit:  All full-time and regular part-time employees employed by the Employer in the Commonwealth of the Northern Mariana Islands; excluding all managerial employees, professional employees, confidential employees, guards and supervisors as defined in the Act.                                                            1 Review was requested solely with respect to Objections 1, 2, 3, and 4. 2 In denying review, we agree with the Regional Director™s conclu-sion that Objection 4, which alleged that a supervisor intimidated the Employer™s election observer into withdrawing and forcing the Em-ployer to choose a substitute, should be overruled, but for different reasons from those set forth by the Regional Director. The Regional Director found that Annamae Adaza, as a supervisor, would not have been permitted to be an election observer for the Employer. However, Marilou ﬁLuluﬂ Thomson, not Adaza, was the chosen election observer; Adaza did not suggest that she, herself, wished to serve as observer. Further, we find it unnecessary to determine whether the Employer was estopped from relying on Adaza™s ﬁmisconductﬂ as objectionable.  Adaza did not engage in any conduct which interfered with the em-ployees™ free choice in selection of a representative. Adaza did not act in a manner with respect to Thomson that would coerce Thomson into supporting Joint Petitioners because of fear of retaliation or hope of reward.  Nor did Adaza intimate retaliation against Thomson if she remained an observer.  At most, Adaza™s ﬁthreatﬂ constituted a message to the Employer that if it used Thomson as an observer, employees would be more likely to vote for the Joint Petitioners.  Such a message does not constitute objectionable conduct, particularly where, as here, there is no claim or evidence that Adaza™s statement was disseminated to voters. Chairman Gould agrees that Objection 3, alleging that the comments attributed to the Petitioner Local 5™s business agent in a newspaper article contained inflammatory appeals to racial prejudice under Sewell Mfg. Co., 138 NLRB 66 (1962), should be overruled for the reasons set forth in his concurring opinion in Shepherd Tissue, Inc., 326 NLRB No. 38 (1998).  Upon the conclusion of the election, a copy of the official tally of ballots was served on the parties, showing the following results:  Approximate number of eligible voters 274 Void ballots 2 Void ballots Votes cast for Joint Petitioners 131 Votes cast against participating labor organization 121 Valid votes counted 252 Challenged ballots 9 Valid votes counted plus challenged ballots 261  The challenged ballots were not sufficient in number to af-fect the results of the election. The Challenged Ballots The ballots of Annamae Adaza, Marilou Dela Cruz, Gloria  Guiterrez, Cerlito Hipolito, Rosita Panqilinan, Antonia Rabe, Rina Robles, and Luisa Santiago were challenged by the Em-ployer on the ground that they are supervisors. The ballot of Antonio Cabrera was challenged by the Joint Petitioners on the ground that he is a confidential employee. The Objections On February 11, 1998, the Employer timely filed Objections to the Conduct of the Election and to Conduct Affecting the Results of the Election, a copy of which was served on the Joint Petitioners. The Objections are as follows: Objection 1. Invalidity of Second Election The election conducted in this proceeding on March 21, 1996, was a valid election. The Board™s decision of September 24, 1997, setting aside the results of that elec-tion and ordering the holding of a new election on the grounds of alleged third party misconduct is at odds with the Board™s prior third party interference jurisprudence, fails to explain this departure from precedent, is inconsis-tent with the provisions of the National Labor Relations Act (ﬁActﬂ) and would raise grave constitutional issues were the Act interpreted to embrace third party conduct of the kind in issue here. Consequently, the second election should be set aside and the results of the original election reinstated. Objection 2. Supervisory Taint The laboratory conditions necessary for a fair election were destroyed by the coercive conduct of several [Em-ployer] supervisors who campaigned for the union, cov-ertly vis-a-vis management, but actively and aggressively with respect to their subordinatesŠthus interfering with and chilling the employees™ free and unfettered choice. Because of the closeness of the election, any one of these supervisors, much less all or any combination of them, had dominion over sufficient employees to reverse the out-come of the election.  A. The following supervisors, who were stipulated by the Joint Petitioners at the Representation [sic] hearing to occupy positions classified as statutory supervisors en-gaged in misconduct: Marilla Alarrilla, and Alex Gablinez. [The Employer] believes that other supervisors also en-326 NLRB No. 45  DAI-ICHI HOTEL SAIPAN BEACH 459gaged in election interference and will supply further in-
formation as it comes to light. 
B. Certain individuals whom the [Employer] views as 
supervisors, but whom the union does not (and who voted 
challenged ballots in the election) also engaged in im-

proper interference. These were: Ma. Annamae Adaza and 
Cerlito Hipolito and at least some of the following: Mar-
ilou Dela Cruz, Gloria Guiterr
ez, Antonia Rabe, Ma. Rina Robles and Ma. Luisa Santiago. 
C. Certain supervisors, as ye
t unidentified, are also be-
lieved to have engaged in improper conduct. 
 Information concerning the supervisory misconduct 
has come to the [Employer™s] attention either anony-
mously or with requests for 
confidentiality because of a 
fear of retaliation by the mi
sbehaving supervisors. [The 
Employer] will endeavor to develop further direct evi-
dence, consistently with the constraints imposed by 
John-nie™s Poultry [146 NLRB 770 (1964)]. However, the full 
facts are likely to be developed only by the Board™s own 
investigation and its confidenti
al discussions with employ-
ees, and/or with the aid of co
mpulsory process. Otherwise, 
the coercive conduct of the supervisors will not only have 
denied the employees their free choice in a representation 
election, but will also have precluded the employees from 
obtaining redress. 
Objection 3. Blatant Prejudicial Appeals 
During the course of this campaign, the union, its prin-cipal spokesmen (Vie Perez, Local 5 Business Agent, and 
Hermie Coronejo, chief in-plant organizer) and other un-
ion agents and supporters made blatant appeals to racial, national origin and citizenship prejudice, seeking to whip 
up animosity between Filipino contract workers, on the 
one hand, and, on the other hand, locals (Chamorros and 
other Micronesians), Nepalese, Japanese and even IR™s 

(immediate relatives, especially Filipino nationals married 
to U.S. citizens). 
Objection 4. Intimidation 
of Company Representative 
Union adherents, including
 Annamae Adaza, intimi-
dated the Company™s chosen 
election observer into with-drawing from that role and obliging the Company to 
choose a substitute.  Pursuant to Section 102.69 of the Board™s Rules and Regula-
tions, Series 8, as amended, I ha
ve  conducted an investigation 
of the challenged ballots and 
objections and find as follows: 
The Challenged Ballots 
The Employer challenged the ballots of eight voters, and the 
Joint Petitioners challenged the ballot of one voter. As the tally 
of ballots indicates, these nine
 challenged ballots were not de-
terminative of the election results at the time of the election. 
However, the nine challenges, in
 conjunction with subsequently 
filed Objection 6, could potenti
ally be determinative of the 
election results. 
Subsequent to the election, for purposes of resolving this 
election, the Joint Petitioners agreed, in writing, with the Em-
ployer that Adaza, Dela Cruz, Guiterrez, Hipolito, Pangilinan, 
Rabe, Robles, and Santiago are 
supervisors. Accordingly, I 
sustain the challenges to their ballots and find that they were 
not eligible to vote in the election. Because the remaining chal-
lenge filed by the Joint Petitioners to the ballot of Cabrera is 
not determinative of the election results, I find it unnecessary to 
rule on that challenged ballot. 
I therefore issue the following revised tally of ballots: 
 Approximate number of eligible voters 
274 Void ballots 
2 Void ballots Votes cast for Joint Petitioners 
131 Votes cast against participating labor organization 
121 Valid votes counted 
252 Challenged ballots 
1 Valid votes counted plus
 challenged ballots 
253  Objection 1 In this objection, the Employer contends that the March 21, 
1996 election, was valid and should
 not have been set aside on 
the grounds of alleged third-party misconduct.  As the Board 
has already considered this contention in its September 24, 
1997 Decision and Direction of S
econd Election and 
rejected it, I find that this objection lacks merit and it is overruled. 
Objection 2 The Employer submitted its ev
idence in support of its objec-
tions in a letter with attachme
nts dated February 20, 1998. The 
letter states with regard to Objection 2, that on the day before 
the election, Personnel Manager Peding Sanchez received an 
anonymous telephone call from an 
employee, who stated that 
Marilla Alarrilla, a supervisor, 
was campaigning on behalf of 
the Joint Petitioners. A declaration by Sanchez states, in rele-
vant part, that a female who id
entified herself as an employee 
called Sanchez at home and told her that Alarrilla had made 

statements in support of and urged employees to vote for the 
Joint Petitioners; that Alarrilla said management had been 
given a chance with the first 
election, but had not done any-
thing for the employees, and that is why they needed to vote for 
the Joint Petitioners. Sanchez™ declaration also states that Su-
pervisor Romy Malabanan told he
r that he ﬁsuspectedﬂ another 
supervisor, Alex Gablinez, wa
s involved in the writing and 
distribution of a flyer on behalf of the Joint Petitioners. 
The Employer™s letter further alleges that General Manager 
Izumi Kinoshita and his secretary,
 Rita Sablan, received tele-
phone calls from a female, in which the caller identified several 
supervisors who had supported the Joint Petitioners, including 
Alarrilla, Gablinez, Diomedes ﬁJ
oJoﬂ Nuique, Cerito Hipolito, 
Romeo Barcelon, and Arthur Guerrero. A declaration by Kino-
shita was submitted, but it did not provide any further detail. 
The Employer™s letter listed ﬁpotentialﬂ witnesses to the super-
visory statements to employees; the list contained all employ-
ees who were supervised by the 
supervisors ﬁbelieved to haveﬂ 
campaigned for the Joint Petitioners. 
In Cal-Western Transport
, 283 NLRB 453 (1987), enfd. 870 
F.2d 1481 (9th Cir. 1989), the Board outlined the following 
three situations in which a supervisor™s conduct on behalf of the 
union may have an objectionable effect sufficient to warrant 
setting aside the election: (1) th
e employer takes no stand con-
trary to the supervisor™s pr
ounion conduct, and employees can 
be led to believe the employer 
favors the union; (2) a supervi-
sor™s prounion conduct could coerce employees into supporting 

the union out of fear of future re
taliation by that supervisor; or 
(3) the employees could be coerced out of a hope of reward by 

the supervisor. Id. at 453, 455. Accord: 
U.S. Family Care San 
Bernadino, 313 NLRB 1176, 1176 (1994); 
Sil-Base Co
., 290 
NLRB 1179, 1179 (1988). The indicia of authority a supervisor 
possesses are factors to be considered in evaluating whether his  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 460 or her prounion conduct could reasonably tend to coerce em-
ployees. 
Cal-Western Transport, 
supra at 455. Because the Employer here clearly communicated its anti-
union position to the employees, the first of the 
Cal-Western situations is not at issue. With 
regard to the issue of supervisory 
potential to retaliate against or reward employees, none of the 
allegations or evidence put forth by the Employer even suggests 
that the alleged supervisors ma
de statements containing any 
hint of retaliation or reward. Indeed, this objection simply 
claims that supervisors campaigned for the Joint Petitioners 
ﬁactively and aggressivelyﬂ an
d engaged in ﬁmisconductﬂ or 
ﬁimproper interference.ﬂ The declarations submitted in support 
of this objection do not even point to any evidence of coercion 
because of the supervisors™ alleged behavior. See 
Sutter Rose-
ville Medical Center
, 324 NLRB 218 (1997) (employer™s evi-
dence and offer of proof failed to 
establish a prima facie case of 
objectionable prounion supervis
ory conduct; employer pre-
sented no evidence of threat
s or promises of benefits).
1 As the Board stated in 
Sutter Roseville Medical Center
, slip 
op. at 2, ﬁsupervisory statemen
ts endorsing the union and point-
ing out the possible benefits of union representation . . . are not 
inherently coercive and are not objectionable when made with-
out threats of retaliation or re
ward, [but] are permissible ex-
pressions of personal opinion.ﬂ Even if it is assumed that the 

persons alleged to be supervisors had supervisory authority and 
that the employees were aware of that authority, to be coercive, 
their alleged prounion conduct woul
d have to be ﬁso marked or 
inordinate as to lead the employees to fear possible retribution 
at [their] hands in the event that
 they reject the Union,ﬂ a situa-
tion which is certainly not present in this case. 
Sil-Base Co., 
290 NLRB at 1180Œ1181 (quoting Stevenson Equipment Co
., 
174 NLRB 865, 866 (1969)). I therefore overrule Objection 2. 
Objection 3 In this objection, the Employer alleges that the Joint Peti-
tioners and their agents and suppor
ters made ﬁblatant appeals to racial, national origin and citizenship prejudice.ﬂ According to 

the Employer, the Joint Petitioners attempted to create animos-
ity between the contract workers from the Philippines and the 
locals (Chamorros and other Mi
cronesians), Nepalese, Japa-
nese, and ﬁimmediate relatives.ﬂ 
In support of this objection, 
the Employer submitted a copy of a flyer (App. A) allegedly 
distributed by the Joint Petitioners and a newspaper article 
(App. B).  Although Appendix A is printed on Hotel Employ-
ees & Restaurant Employees, Local 5 letterhead, in an affidavit 
taken during the investigation, the Joint Petitioners denied that 
Appendix A is a Local 5 document or that Local 5 distributed 
it.  Regardless of this denial, even assuming for the purpose of 
ruling on this objection that the Joint Petitioners were responsi-
ble for Appendix A, I find no 
merit to this objection. 
In Sewell Mfg. Co
., 138 NLRB 66, 71Œ72 (1962), the Board 
stated that it would not set aside an election on the basis of 
racial appeals where a party limits itself to truthfully setting 
forth another party™s position on ma
tters of racial interest and 
ﬁdoes not deliberately seek to overstress and exacerbate racial 
feelings by irrelevant, inflammatory appeals.ﬂ Cases since 
Sew-ell have shown that this ﬁrule . 
. . is applicable
 only in those 
                                                          
                                                           
1 The evidence presented by the objecting party must establish a 
prima facie case in support of the objections. 
Park Chevrolet-Geo, 308 
NLRB 1010 (1992). Here, the Employer has not presented any evi-
dence which would establish a prima facie case in support of Objection 

2. 
circumstances where it is determined that the ‚appeals or argu-
ments can have no purpose except to inflame the racial feelings 
of voters in the election.™ﬂ 
Englewood Hospital
, 318 NLRB 
806, 807 (1995) (quoting Bancroft Mfg. Co
., 210 NLRB 1007, 
1008 (1974), enfd. 516 F.2d 436 (5th Cir. 1975), and 
Sewell
). See, for example, 
Zartic, Inc
., 315 NLRB 495, 497 (1994).
2 Since the Employer failed to point out which statements in 
the flyer it believes are impermissibly inflammatory, all state-
ments which mention local vs. fo
reign contract workers or eth-
nic issues have been examined. There are five such statements: 
 [1.] For locals who worked long time in this hotel like 
John Mendiola, Tony Pangili
nan, Antonio Camacho, 
Francisco, Rose Navat, and 
Amalia were you not insulted 

that an alien contract worker is receiving $1,650 a month 
just for buying materials at 
the Engineering Department? 
[2.] About the subject of dues $26 is collected per 
month because their hourly rate is $13/hour (Hawaii). In 
Saipan it is only $6.40 monthly dues because Saipan 
workers are making $3.05/hour. The co[m]pany lawyers 
knows [sic] these things only they are not telling you the 
truth. If during the Collective Bargaining Agreement the 
union will suc[c]eed in asking the company $6.00 to $7.00 
per hour for local employees and $4.50 to $4.80 per hour 
for contract workers simple arithmetic will tell you that 
ordinary employee like you and me is on the win-win 
situation. If the company can afford to pay a Washington 
based lawyer for $300 to $400 per hour how much more 
for us who are the gasoline and oil in this company. Be it a 
local or an alien employee. 
[3.] Mr. company lawyer by the way is the personnel 
manager right when she told 
those pregnant alien wom[e]n 
that their contract will only be renewed if they will deliver 

in the Philippines? She once told those pregnant alien 
women that it is a violation of their contract to deliver here in the CNMI. 
[4.] Or perhaps Iwabuchi san for allowing his ass to be 
kissed daily by Romy san. Take
 note Japanese managers it 
is always not good to give special preferen[t]ial treatment 
to anybody. 
[5.] Fellow employees, we 
have tried working without 
a UNION and we are still the sameŠ‚Poor Local and Poor 
Alien Workers.™ So let™s try to have one. 
 The above statements do not constitute irrelevant, inflamma-
tory appeals to ethnic prejudice. To the contrary, most of these 

campaign statements speak in terms of the local and alien 
workers being in a common situation and needing the Joint 
Petitioners to improve everyone
™s working conditions (state-
ments 2, 4, and 5). The first statement appears to focus more on 

longevity and pay issues than ethnicity, appearing to be a com-
plaint that one particular alien 
worker is overpaid compared to 
local workers. The third statement addresses the treatment of 

pregnant Filipino contract worker
s, but it speaks in terms of 
protecting those workers and do
es not denigrate any ethnic 
group. Although the fourth statement says that Japanese man-
agers should not give special treatment to anyone, it certainly 
cannot be said that such is an attack on a particular racial or 
 2 The situation in Zartic was subsequently described by the Board as 
a ‚‚near riot™™ by employees at an employer campaign meeting. 
Cath-erine™s, 316 NLRB 186, 186 (1995). 
 DAI-ICHI HOTEL SAIPAN BEACH 461ethnic group sufficient to require 
a third election in this case. 
See 
Englewood Hospital
, 318 NLRB 806, 807 (1995).
3 In short, no suggestion was made in the flyer that workers of 
particular ethnic groups should not be permitted the same rights 
as those in other ethnic groups. A ﬁvote for the union was rep-
resented as a vote for better working conditions, not as a vote 
against [another] raceﬂ or ethnic group. 
Baltimore Luggage Co
., 162 NLRB 1230, 1234 (1967), enfd. 387 F.2d 744 (4th Cir. 

1967). With regard to the newspaper article, its headline
ﬁUnion decries ‚divisive™ tactics by employersﬂ
summarizes the 
JointPetitioners™ statements on the ethnic issue. The article 

stresses the Joint Petitioners™ claim that it was the Employer 
who was engaging in tactics to divide workers and contained a 
call by the Joint Petitioners ﬁfor unity among hotel workers.ﬂ 

See 
State Bank of India v. NLRB
, 808 F.2d 526, 539 (7th Cir. 
1986) (union™s statement urged employees to vote for the union 

not by appealing to and arousi
ng their racial prejudice, but 
rather by contending that employer itself was taking advantage 

of their minority status), cert. denied 483 U.S. 1005 (1987). The 
article contains statements by ﬁLocal 5 spokespersonﬂ Vic 
Perez that the Employer was hiri
ng Nepalese nationals to break 
an ﬁoverwhelmingﬂ union vote, b
ecause Filipinos, who he said 
were known to be prounion, domina
te the workforce. Perez is 
also quoted as saying that Nepalese workers were still a small 
percentage of the total workforce and that managment was 
hiring them in an experimental fashion. 
The article ends with statements by Ron Sablan, President of 
the Hotel Association of the No
rthern Mariana Islands, refuting 
the statements made by Perez. Sablan stated that Nepalese na-

tionals were hired because of difficulties in bringing in Filipi-
nos, which were due to new restrictions imposed by the Philip-
pine government. Sablan also st
ated that the hiring policy had 

nothing to do with the union. See Staub Cleaners, Inc., 171 
NLRB 332, 333 (1968) (election not overturned where em-

ployer repudiated race-based rumor), enfd. 418 F.2d 1086 (2d 

Cir. 1969), cert. denied 397 U.S. 1038 (1970). 
In short, the Employer has not substantiated that the Joint Pe-
titioners have made any appeals to ethnic prejudice which 
would require another election. I therefore overrule this objec-
tion. Objection 4 In this objection, the Employer claims that union adherents, 
including Annamae Adaza, intimidated the Employer™s election 
observer into withdrawing as observer and obliging it to choose 
a substitute. In support of this objection, a declaration by Per-
sonnel Manager Sanchez was subm
itted, which states that on 
January 31, 1998, Marilou ﬁLuluﬂ 
Thomson, an assistant in the 
personnel office, told her that Ad
aza told Thomson that if she 
served as observer, Adaza and others would vote for the Joint 
Petitioners. Sanchez further states that, as a result, Thomson 
was replaced as an employer observer.  
The Employer challenged the ballot of Adaza on the basis 
that she is a supervisor. As s
hown above with regard to the 
challenges, the Joint Petitioners have stipulated to the supervi-

sory status of Adaza. Therefore, not only would Adaza not have 
                                                          
                                                           
3 Even if the statement had constitu
ted an ethnic attack, to require a 
rerun election, it would also have to
 be shown that ethnic appeals con-stituted a significant aspect of a party™s campaign, another factor not 
present in this case. See 
Beatrice Grocery
 Products
, 287 NLRB 302, 
302 (1987). 
been permitted to be an election observer for the Employer, but 

the Employer is objecting to the conduct of an individual who 
is its own representative. It is se
ttled that a party to an election 
is ordinarily estopped from re
lying on the misconduct of its 
own supervisors or agents as objectionable. 
B. J. Titan Service 
Co., 296 NLRB 668 (1989); 
Republic Electronics, 266 NLRB 
852 (1983).4 I therefore overrule this objection. 
Conclusion For the reasons set forth above and based upon the investiga-
tion as a whole, I have sustained 
the challenges to the ballots of 
Annamae Adaza, Marilou Dela Cr
uz, Gloria Guiterrez, Cerlito 
Hipolito, Rosita Pangilinan, Antonia Rabe, Rina Robles, and 
Luisa Santiago. Further, I have overruled all the Employer™s 
objections. Certification of Representative 
As the revised tally of ballots set forth above shows that the 
Joint Petitioners have received 
a majority of the valid votes 
counted, I hereby find that the Joint Petitioners are the certified 
representative of the unit employees.  
 APPENDIX B 
(Newspaper article January 30, 1998) 
UNION DECRIES ‚DIVISIVE™ TACTICS BY EMPLOYERS 
 By Jojo Dass 
Variety News Staff
  Local 5 yesterday called for 
unity among hotel workers in 
the face of what it claimed as ﬁdividing tacticsﬂ employed by 
owners who have resorted to 
hiring Nepalese nationals suppos-edly to break an ﬁoverwhelmingﬂ vote for unions. 
ﬁIt is becoming a racial thing,ﬂ said Local 5 spokesperson 
Vic Perez. 
Perez claimed Filipino workers have been known to be pro-
union advocates. 
Therefore, he said, it is highly likely that hotels and estab-
lishments with a large number 
of Filipino employees may vote 
for the union. 
ﬁThey (hotel management offici
als) are trying to break this 
pattern that is why we call on all workers to unite,ﬂ said Perez. 
Local 5 suffered a humiliating defeat during the recent elec-
tion at the Hyatt Regency Hotel where workers voted 233 to 47 
against the union. 
The entry of a number of Nepalese workers as well as a lar-
ger resident worker population in the hotel™s workforce, accord-
ing to Perez, is ﬁone bi
g factorﬂ for the defeat. 
Perez said the Feb. 5 union el
ection in Dai Ichi hotel is 
ﬁmore promisingﬂ to Local 5 because ﬁFilipinos dominateﬂ the 
establishment™s 300 workforce. 
Perez said the hiring of non-resident workers other than Fili-
pinos is becoming a trend in the hotel industry. 
He however failed to give an estimate on the number of 
Nepalese and other non-Filipino 
foreign nationals currently 
employed. 
 4 The exception to this rule involves the party™s causing an employee 
to miss the election, circumstances not present in this case. 
Republic 
Electronics, supra, 266 NLRB at 853. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 462 ﬁIt™s still a small percentage (of the total workforce)–they 
(hotel management officials) 
are doing it in an experimental 
fashion,ﬂ he explained. 
Ron Sablan, President of the Hotel Association of the North-
ern Mariana Islands, refuted Perez™ claims saying the hiring of 
Nepalese nationals came about
 following difficulties encoun-
tered in bringing in Filipinos. 
Sablan was referring to new restrictive measures imposed by 
the Philippine government on the deployment of Filipino work-

ers abroad. 
ﬁThe hiring policy ha
s nothing to do with the union,ﬂ said 
Sablan. 
ﬁThe unions came come up with accusations–reasons on 
why they are failing.ﬂ 
ﬁThe workers have learned that
 basically they have nothing 
to gain from unions.  The laws and their contracts already pro-
tect them so there™s no need for unions,ﬂ Sablan stressed. 
ﬁThe union is not about nationa
lity,ﬂ agreed Josephine Me-
sta, Hyatt Human Resource Director. 
  